Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 1 of 10 PageID 1778



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


KIMBERLY PERRY,                                   Court File No.: 2:18-cv-606-FtM-29CM

       Plaintiff,

v.                                                     PLAINTIFF’S SUR-REPLY TO
                                                  DEFENDANT’S MOTION FOR SUMMARY
WALMART, INC., WAL-MART                               JUDGMENT AND RESPONSE TO
ASSOCIATES, INC. AND WAL-MART
                                                     DEFENDANT’S OBJECTIONS TO
STORES EAST, L.P.,
                                                     CERTAIN SUMMARY JUDGMENT
       Defendants.                                 EVIDENCE OFFERED BY PLAINTIFF




        Plaintiff, Kimberly Perry provides the following sur-reply and response to Defendant’s

 Reply in Support of its Motion for Summary Judgment (Doc. 66) and Defendant’s Objections to

 Certain Summary Judgment Evidence Offered by Plaintiff (Doc. 67):


        I.      SUMMARY OF ARGUMENT


        In its reply and objections, Defendant mischaracterizes evidence, ignores probative

 evidence and misstates the legal standard applicable at the summary judgment stage in these

 proceedings. Plaintiff has provided sufficient competent evidence to establish a prima facie case

 on each of the counts in the complaint. Accordingly, Defendant’s motion for summary judgment

 should be denied.


        II.     SUFFICIENCY OF EVIDENCE

                A. Purported Inadmissible Hearsay


        Defendant asserts that Plaintiff’s Declaration is “rife with inadmissible hearsay.” Even if


                                                 1
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 2 of 10 PageID 1779



 true, this would not change the fact that there is a material dispute of fact as to whether

 Defendant discriminated and/or retaliated against Plaintiff or engaged in violations of the FMLA

 or negligence. Nonetheless, Defendant mischaracterizes some of the statements as inadmissible

 hearsay, and misconstrues the law relating to admission of hearsay at the summary judgment

 stage.


          Paragraph 13 – Statement of Armado Arroyo regarding sexual harassment event:


          Defendant is incorrect when it implies that hearsay statements cannot be considered on

 summary judgment. The rule is, as set forth in Jones v. UPS Ground Freight, 683 F.3d 1283

 (11th Cir. 2012) is that hearsay cannot be considered where it cannot be reduced to admissible

 evidence at trial or reduced to admissible form. Here, Ms. Arroyo has been disclosed as a

 witness in Plaintiff’s initial disclosures, and Plaintiff plans to call her as a witness at the trial. As

 such, her testimony in this regard can be reduced to admissible evidence and therefore the court

 can consider the statement at the summary judgment stage. The issue in Jones unlike here was

 that the plaintiff sought to introduce a statement by a witness about what unidentified third

 parties said. Id. at 1294. In that case, the court concluded that “the possibility that unknown

 witnesses will emerge to establish the hearsay statement could be reduced to admissible evidence

 at trial” was insufficient. Id. In the instant case, Ms. Arroyo may be called as a witness at trial.

 Therefore, her statement may be considered at summary judgment.


          Moreover, the report of sexual harassment of which Plaintiff was aware, is non-hearsay,

 as it is probative of the general hostile work environment experienced by Plaintiff. Establishing

 the factual predicate for a hostile work environment claim necessarily involves recounting

 statements made by co-workers, managers and others. Furthermore, the existence of reports of

 sexual harassment during the period which is at issue in the complaint is probative of the


                                                     2
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 3 of 10 PageID 1780



 Defendant’s knowledge of the pervasive problem with sexual harassment at the Facility and its

 general tolerance of and/or indifference towards it. Accordingly, the statement is admissible on

 this separate and distinct basis.


         Paragraph 14 – Statement by Christina Parent:


         This is a report of sexual harassment of which Plaintiff and management was aware. In

 accordance with the preceding analysis, it may be reduced to admissible evidence, and it is

 probative of the hostile work environment claim.


         Paragraph 15 – Statement of Unidentified Female Employee:


         This is a report of sexual harassment of which Plaintiff and management was aware. This

 is probative of the hostile work environment claim and shows Plaintiff’s environment hostile to

 females, severe, pervasive and therefore it is non-hearsay.


         Paragraph 17 – Statement of Male Managers:


         One of the male managers is specifically identified – Dana Harrington. The statement

 itself is evidence of attitude and motivation and is not offered to prove that “a woman had no

 business working at the facility.” As such, it is non-hearsay. Moreover, the statements were

 made on behalf of Defendant, and therefore they are subject to the exclusion from the hearsay

 rule pursuant to Rule 801(d)(2) of the Federal Rules of Evidence, as admissions of defendant.

 Finally, they are statements of their existing state of mind, which is exempt from the prohibition

 against hearsay by application of Rule 803(3) of the Federal Rules of Evidence.


         Paragraph 19 – Statement Regarding Meaning of “Koko”:

         I am not sure how you could ever prove the meaning of an insult without using an out of

 court statement about how others would interpret the insult. Nonetheless, according to

                                                  3
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 4 of 10 PageID 1781



 Plaintiff’s deposition testimony, the meaning of the term “Koko” was told to her by Walmart

 employee, Steven Reeves. Deposition Transcript of Kimberly Perry, 101:5-14. As such, Mr.

 Reeves could testify about it at trial, and therefore, the statement is properly considered on

 summary judgment.


        Paragraph 28 – Management Statements about Plaintiff to other Employees:


        These statements are not offered to prove the matter asserted in them, but simply to

 establish that (a) management was retaliating against Plaintiff for exercising her rights under the

 Family Medical Leave Act; and (b) that management was violating confidentially requirements

 by telling other employees about what should have been confidential, which is retaliation for

 Plaintiff’s reporting to EEOC. As such, they are admissible as non-hearsay.


        Paragraph 31 – Unidentified Employees’ Comments Referring to EEOC Complaint:


        Again these statements are not hearsay but are offered to establish that Defendant

 retaliated against Plaintiff for reporting to EEOC by improperly disclosing her complaints to

 employees who had no business being advised of such complaints.


        Paragraph 32 – Plaintiff’s Recollection of Use of Profanity in the Facility:


        This is not hearsay. Plaintiff’s recollection of the use of profanity and whether it was

 prominent in the Facility and whether she was aware that anyone had ever been disciplined for

 profanity is relevant to and directly probative of Defendant’s motive in suspending her without

 pay.   Neither Plaintiff nor her manager, Dana Harrington could recall any instance in which

 someone was disciplined for use of profanity. This suggests that Defendant’s adverse

 employment action against Plaintiff was taken in bad faith, and as a pretext for the exercise of

 her rights to file a complaint with the EEOC.

                                                   4
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 5 of 10 PageID 1782



                B. Personal Knowledge


        Defendant seeks to exclude portions of Plaintiff’s declaration purportedly on the grounds

 that they were not based on personal knowledge. However, Plaintiff is very clear that she has

 personal knowledge of everything in her declaration. Declaration of Kimberly Perry at ¶1.

 Defendant inexplicably objects to this testimony despite the fact that a majority of its opposition

 is based on the declaration of Carla Colon, who lacks personal knowledge, and whom did not

 even work at the Facility during the time period in which most of the events giving rise to the

 complaint occurred. Nonetheless, a response to each disputed statement is set forth below:


        Paragraph 5 – Statement About AP’s Proportion of Male Employees:


        Plaintiff’s experience in working in AP for more than eight years is that it is

 predominantly male. She has only worked in one location. As such, it is conceded that she can

 only testify as to what she has observed at the Facility. Plaintiff’s statement about AP being

 predominantly male is accurate, and is confirmed by the testimony of Walmart’s designee, Carla

 Colon, who testified that that during the period question there were 22 employees in AP at the

 Facility, and only five were female. Transcript of the Deposition of Carla Colon on September

 26, 2019, 47:10-17 (Doc. 48-1). Plaintiff is not implying anything about the gender

 composition of AP anywhere outside of the Facility.


        Paragraph 9 – Plaintiff’s Statements About the Promulgation and Effectiveness of the
        Harassment and Discrimination Policy:
        It appears Defendant’s objection is that Plaintiff is not omnipresent and cannot possibly

 be aware of all of the measures Walmart takes to implement its sexual harassment and

 discrimination policy. It is obvious no one employee could do so. However, as an employee of

 Defendant for thirteen years, it is clear that she does have personal knowledge of how Walmart


                                                  5
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 6 of 10 PageID 1783



 promulgates and enforces its policies. Plaintiff is allowed to testify based on her knowledge and

 experience, which is extensive in this area. It should also be noted that Walmart has produced no

 evidence of the efforts it actually expended in promulgating and ensuring compliance with its

 sexual harassment and discrimination policy. As such, Plaintiff’s testimony is undisputed on this

 subject matter.


        Paragraph 11-15 – Stories Related by Other Female Employees:


        Plaintiff was told stories about other incidents of sexual harassment. To the extent that

 Defendant disagrees with the statements about Walmart’s lack of response, Walmart is free to

 introduce evidence to refute the statement. Regardless of how Walmart chooses to address the

 allegations, it is at worst, an argument about the weight of the evidence, and does not impact the

 admissibility of the statements.


        Paragraph 19 – Koko Complaints:


        One of the bases for Plaintiff’s complaint is the allegations that Walmart was advised that

 the word Koko was written on the trailers, was a reference to a “black vagina,” which is an

 offense sexual term. Plaintiff is allowed to relate her experience as to Walmart’s response to her

 complaint. Based on a simple review of paragraph 19, everything Plaintiff recounts is something

 about which she would have personal knowledge.


        Paragraph 27 – Statements about Typical Discipline for Failure to Complete CBL:


        Defendant’s main objection is that as an employee not part of management, she would

 have less knowledge than management as to the typical punishment for the failure to complete

 CBL.    Plaintiff was an employee for more than thirteen years, she would have knowledge as to




                                                  6
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 7 of 10 PageID 1784



 matters which typically resulted in discipline. Management arguably might have better

 knowledge. However, this goes to the weight of the evidence, not its admissibility.


        Paragraph 34 – Knowledge of Persons being Disciplined for Profanity:


        Defendant objects to the statement “despite no one had ever heard of an employee being

 disciplined for using profanity.” Plaintiff testified in paragraph 32 that she had never been aware

 of someone disciplined for use of profanity, and that profanity was often heard at the facility.

 This comprises her personal knowledge based on her experience, and as such, her testimony is

 admissible.


        Paragraph 35 – Statement that Pursuing an Alternative Position would be Futile:


        Plaintiff clearly has personal knowledge as to her motives in pursuing alternative

 employment, which includes an explanation of her assessment that given the severity of the

 discipline imposed against her (suspension indefinitely without pay), she reasonably believed

 that any effort to obtain another job at the Facility would not be fruitful. Defendant has

 suggested that Plaintiff’s suspension without pay did not constitute an adverse employment

 action or constructive discharge. Plaintiff’s assessment of the futility of further pursuit of

 employment with Walmart is directly relevant and probative of these issues. Based on her

 thirteen years of employment at the Facility, Plaintiff has personal knowledge as to her prospects

 of gaining further employment given the nature of the discipline she received. Therefore, her

 testimony on this subject matter is admissible.


                C. Alleged Contradictory Statement in Regards to “Koko” Report

                    1. The “Koko” Statement:

        Defendant asserts that Plaintiff “implies” in paragraph 21 of her declaration that she


                                                   7
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 8 of 10 PageID 1785



 reported the Koko incident in writing to her superiors, and claims that it is inconsistent with her

 deposition testimony such that it should be stricken. However, Defendant completely

 mischaracterizes both documents. In paragraph 21 of her declaration, Plaintiff states that in

 February 2017, she submitted a complaint regarding the hostile work environment and her

 concerns about gate safety to Walmart Global Ethics Hotline. Contrary to Defendant’s

 contention, Plaintiff makes no reference to the Koko incident. Moreover, in her deposition

 testimony, Plaintiff did not, as Defendant contends, admit that she “never raised the koko

 allegations in her written statement to Walmart. Plaintiff testified truthfully when asked on

 October 9, 2019 whether she followed up in writing with Dana Harrington regarding the Koko

 incident. Transcript of the Deposition of Kimberly Perry 124:23 – 125:4. She responded with “I

 don’t think so. I don’t remember.” This is a far cry from the characterization provided by

 Defendant. The two statements are consistent.


        Moreover, it is unclear why Defendant views this discussion as germane to the

 disposition of the Plaintiff’s claims. Walmart, through the testimony of Carla Colon, has

 confirmed it received a complaint from Plaintiff concerning the “Koko” incident. Walmart

 investigated the complaint, and concluded that the word Koko did not refer to a black vagina but

 the nickname one of its employee’s sons, and took no further action. Transcript of the

 Deposition of Carla Colon on September 26, 2019 61:11 – 62:24. Whether the complaint was

 verbal or in writing, it was made. There is no dispute about the content of Plaintiff’s complaint.


                    2. The Promulgation and Enforcement of Harassment and Discrimination
                       Policy
        In her declaration, Plaintiff states that she was not aware that the harassment and

 discrimination policy was promulgated effectively to its employees. As an employee of the

 Facility for thirteen years, she has personal knowledge of how her employer promulgated and


                                                  8
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 9 of 10 PageID 1786



 ensured compliance with its policies. This statement is not inconsistent with Plaintiff’s

 deposition testimony. Plaintiff testified that she received the policy and received training on the

 policy during her employment. She provided no testimony as to how it was promulgated

 generally to all employees or whether it was done effectively. It is not inconsistent to state that

 while she may have received training on the policy, but that in general, the policy was not

 promulgated effectively to the employees of the Facility. Indeed, based on Plaintiff’s experience

 in being the target of sexual harassment at the Facility, she is in a superior position to adjudge

 the quality of Defendant’s efforts to ensure compliance with the policy.


        III.    PLAINTIFF HAS ESTABLISHED A PRIMA FACIE CASE FOR ALL
                COUNTS IN THE COMPLAINT


        In Section II and III of its Reply Memorandum, Defendant restates what it had previously

 argued in its motion for summary judgment. Plaintiff will not reargue its position, as she has

 made abundantly clear in her opposition that she has established an evidentiary basis for liability

 on the part of Defendant. Plaintiff would simply point out that the Defendant’s arguments go the

 weight of the evidence and do not merit entry of summary judgment. Plaintiff has presented

 sufficient evidence to present a genuine issue for trial such that Defendant’s motion for summary

 judgment should be denied.


        Regarding the hostile work environment claim, Defendant again mischaracterizes the

 evidence in stating that Plaintiff relies “exclusively on improper evidence of other woman’s

 alleged complaints.” While other women’s experiences in relation to the working environment

 for females at the Facility are relevant to Plaintiff’s claims, Plaintiff relies on her own extensive

 account of what she experienced. This is and of itself establishes a prima facie case for

 discrimination, hostile work environment and retaliation. The Furcuron v. Mail Centers Plus,

 LLC, 843 F.3d 1295 (11th Cir. 2016) actually says the exact opposite of what Defendant says it
                                                   9
Case 2:18-cv-00606-JES-NPM Document 69 Filed 03/03/20 Page 10 of 10 PageID 1787



 says. In Furcuron, the court specifically stated that “me too” evidence is admissible in an

 employment discrimination case to prove intent and retaliation. Id. at 1309.


        WHEREFORE, Plaintiff respectfully requests that the court enter an order overruling

 Defendant’s objections to the summary judgment evidence submitted by Plaintiff and denying

 Defendant’s motion for summary judgment.


 Dated this 3rd day of March, 2020.

                                               By: __/s/ Christopher J. DeCosta________
                                               CHRISTOPHER J. DECOSTA, ESQ.
                                               Florida Bar No.: 271410
                                               MAHSHIE & DECOSTA, P.A.
                                               1560 Matthew Drive, Suite E
                                               Fort Myers FL 33907
                                               Telephone: (239) 931-7566
                                               Facsimile: (239) 931-7560
                                               Primary Email:     Chris@md-lawfirm.com
                                                                  Eservice@md-lawfirm.com
                                               Secondary Email: Jamie@md-lawfirm.com
                                                                  Kamalee@md-lawfirm.com


                                  CERTIFICATE OF SERVICE

        I, CHRISTOPHER J. DECOSTA, HEREBY CERTIFY that on this 3rd day of March

 2020, I electronically filed the foregoing with the Clerk of the Court by using the CM/ECF

 system which will send a notice of electronic filing to all counsel of record.


                                               By:_/s/ Christopher J. DeCosta_________




                                                  10
